ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4
The Honorable Joseph M. Strickland was appointed to fulfill the duties of the Richland County Master-in-Equity as interim Master-in-Equity, to so serve until another duly appointed Master-in-Equity assumes the duties of that office, or until further Order of this Court, whichever shall first occur. This interim appointment was due to the purported resignation from Richland County of the Honorable Joseph M. Strickland
*470on August 11, 2015. Upon further review, Judge Strickland’s resignation to Richland County was ineffective and there is no vacancy in the Richland County Master-in-Equity office. Therefore, my order of August 12, 2015 is hereby rescinded.
IT IS SO ORDERED.
s/Jean H. Toal
Jean H. Toal
Chief Justice of South Carolina